DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an application filed on 02/25/2022.  Claims 1-30 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-30 (Group I) are drawn to a method performed by a clinical laboratory, comprising: a. receiving at least one specimen of, and medical history information about, a cancer patient; b. performing next generation sequencing on the at least one specimen to generate molecular information comprising at least five million reads; c. arranging the medical history information of the patient into structured medical history information; d. storing the structured medical history information in a database system; e. uploading the molecular information to a cloud service for processing by a variant calling bioinformatics pipeline; f. generating one or more variant calls resulting from processing of the molecular information by the bioinformatics pipeline; g. determining a variant classification reflective of a degree of pathogenicity of each of the one or more variant calls; h. storing in the database system the one or more variant calls and each variant call’s corresponding pathogenic interpretation; i. preparing a treatment plan comprising one or more of a therapy identification or a therapy efficacy, based on the structured medical history information, the one or more variant calls, and the corresponding pathogenic interpretation stored in the database system; and j. preparing a report including the one or more variant calls, the corresponding pathogenic interpretation, and the treatment plan, which is within the four statutory categories (i.e. process).  

Claims 1-30 (Group I) involve essential steps, outlined in bold, of a method performed by a clinical laboratory, comprising: a. receiving at least one specimen of, and medical history information about, a cancer patient; b. performing next generation sequencing on the at least one specimen to generate molecular information comprising at least five million reads; c. arranging the medical history information of the patient into structured medical history information; d. storing the structured medical history information in a database system; e. uploading the molecular information to a cloud service for processing by a variant calling bioinformatics pipeline; f. generating one or more variant calls resulting from processing of the molecular information by the bioinformatics pipeline; g. determining a variant classification reflective of a degree of pathogenicity of each of the one or more variant calls; h. storing in the database system the one or more variant calls and each variant call’s corresponding pathogenic interpretation; i. preparing a treatment plan comprising one or more of a therapy identification or a therapy efficacy, based on the structured medical history information, the one or more variant calls, and the corresponding pathogenic interpretation stored in the database system; and j. preparing a report including the one or more variant calls, the corresponding pathogenic interpretation, and the treatment plan.  These essential steps are directed to the abstract idea of determining a treatment plan for a cancer patient and preparing a report based on generated variant calls, corresponding pathogenic interpretation, and the prepared treatment plan, which is covered under the category of certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves using rules to determine a treatment plan and prepare a report.  Accordingly, the claims recite an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in Claims 1-30 (Group I) other than those elements involved in the abstract idea, outlined in italics, of a method performed by a clinical laboratory, comprising: a. receiving at least one specimen of, and medical history information about, a cancer patient; b. performing next generation sequencing on the at least one specimen to generate molecular information comprising at least five million reads; c. arranging the medical history information of the patient into structured medical history information; d. storing the structured medical history information in a database system; e. uploading the molecular information to a cloud service for processing by a variant calling bioinformatics pipeline; f. generating one or more variant calls resulting from processing of the molecular information by the bioinformatics pipeline; g. determining a variant classification reflective of a degree of pathogenicity of each of the one or more variant calls; h. storing in the database system the one or more variant calls and each variant call’s corresponding pathogenic interpretation; i. preparing a treatment plan comprising one or more of a therapy identification or a therapy efficacy, based on the structured medical history information, the one or more variant calls, and the corresponding pathogenic interpretation stored in the database system; and j. preparing a report including the one or more variant calls, the corresponding pathogenic interpretation, and the treatment plan, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method for determining a treatment plan for a cancer patient and preparing a report based on generated variant calls, corresponding pathogenic interpretation, and the prepared treatment plan being applied on general purpose computing components such a database, cloud service, mobile device, and interface;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a report from a treatment plan and sends the report to an interface on a mobile device;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed calculations/determinations to a treatment plan for a cancer patient;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer system that includes a database, cloud service, mobile device, and interface;
Limiting the abstract idea data to cancer patient treatment plan, because limiting application of the abstract idea to cancer patient treatment plan data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention collects cancer patient data for input into a system that determines a treatment plan;
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely uploads molecular information.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to patient data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements (i.e. a database, cloud service, mobile device, and interface) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving specimen, medical history, performing NGS on specimen, generate molecular information, arranging information into structured information, storing information, uploading information, processing information, generating variant calls, determining classification, storing variant calls, preparing treatment plan, preparing report) that are abstract activities previously known to the pertinent industry (i.e. cancer patient treatment planning):

[00288] As seen in FIG. 29, a system 1100 may include a server 1102 including or in
communication with a first database 1102 and a second database 1104. In one aspect, the first
database 1102 may include patient-specific information, such as elements of each patient's EHR
or EMR data. The second database 1104 may be a knowledge-database that includes patientagnostic
medical information, such as genetic variants and their related mutation effects for
observed and classified variants for each gene, medications or other treatments relevant to the
genetic variants, articles relevant to those variants, etc. The second database 1104 further may
include mask or template-based information to enable the system to more efficiently extract
information from one or more template-style documents. It will be appreciated that the first and
second databases may be combined into a single database or, alternatively, that one or both of
those databases individually may actually be a plurality of different databases, such as to assist in
data segregation or improved processing by optimizing database calls for the requested different
types of data.

[00289] Staying with FIG. 29 the server 1102 may be in communication with one or more
mobile devices, such as smartphones 1108A, 1108B, tablet devices 1108C, 1108D, and laptop or
other computing devices 1108E. In one aspect, the server 1102 may be connected directly to one
or more of the devices, such as via an Ethernet or other suitable connection. Alternatively, the
server 1102 may be connected wirelessly to one or more of the devices, such as via WiFi or
another wireless connection, as would be appreciated by those of ordinary skill in the relevant
art. As discussed herein, one or more analytical actions described herein may be performed by
the mobile devices. Additionally or alternatively, one or more actions may be performed by the
server, such as the mobile devices may be used to create new patient records and capture
electronic images of documents relating to patients, while the server may be employed to
perform the OCR and/or other analytics described above on the captured documents.


Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites receiving specimen and medical history of cancer patient, generating molecular information, arranging medical history, storing structured medical history, uploading molecular information, generating variant calls, determining variant classification, storing variant calls and corresponding pathogenic interpretation, preparing treatment plan, preparing report;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives specimen and medical history information, uploads molecular information, and transmits report, etc. over a network;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing structured medical history, variant calls, corresponding pathogenic interpretation in memory, and retrieving molecular information for uploading;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining a treatment plan) and does not impose meaningful limits on the scope of the claims;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of determining a treatment plan for a cancer patient and preparing a report based on generated variant calls, corresponding pathogenic interpretation, and the prepared treatment plan.

Furthermore, dependent claims 2-30 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as identifying therapy name, therapy class, clinical trial, course of therapy,  identifying therapy class as radiation therapy, chemotherapy, immunotherapy, PARP inhibitor, identifying therapy efficacy as indication of therapy resistance, therapy response, using a therapy matching engine, raking therapies, determining variant calls associated with evidence level associated with therapy identification, preparing report in PDF, displaying report on mobile device, using FFPE slide and normal specimen, using normal sample and tumor sample, subtracting variants in normal sample from variants in tumor sample, using RNA sequences, using fusion mRNAs, determining molecular information meets quality threshold, using single nucleotide polymorphisms, indels, copy number variants, and gene rearrangements, using OCR, using results of applying cancer treatment to an organoid developed from tumor specimen to prepare treatment plan, using features extracted from radiological image to prepare treatment plan, using features extracted from slide image to prepare treatment plan, providing query interface to search treatment plans and reports, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-30 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, et al. (US 2019/0006048 A1) in view of Mahesh, et al. (US 2010/0076780 A1)

With regards to claim 1, Gupta teaches a method performed by a clinical laboratory, comprising: a. receiving at least one specimen of (see at least paragraph 0199, providing patient tumor specimen), and medical history information about, a cancer patient (see at least paragraph 0416, providing patient history); b. performing next generation sequencing on the at least one specimen to generate molecular information comprising at least five million reads (see at least paragraph 0016, using NGS to measure markers in patient sample; at least paragraph 0216, more than five million reads per sample); e. uploading the molecular information to a cloud service for processing by a variant calling bioinformatics pipeline (see at least paragraph 0357, uploading data; at least paragraph 0690, using cloud services for clinical genomics and molecular diagnostics; at least paragraph 0191, bioinformatics pipeline); f. generating one or more variant calls resulting from processing of the molecular information by the bioinformatics pipeline (see at least paragraphs 0277, 0295, variant calling is used on patient sample); g. determining a variant classification reflective of a degree of pathogenicity of each of the one or more variant calls (see at least paragraph 0339, pathogenicity prediction); h. storing in the database system the one or more variant calls and each variant call’s corresponding pathogenic interpretation (see at least paragraph 0340, interpretations on whether variant is relevant are stored); i. preparing a treatment plan comprising one or more of a therapy identification or a therapy efficacy, based on the structured medical history information, the one or more variant calls, and the corresponding pathogenic interpretation stored in the database system (see at least paragraphs 0014, 0417, determining patient specific treatment plans for cancer therapies that are matched with patient markers); and j. preparing a report including the one or more variant calls, the corresponding pathogenic interpretation, and the treatment plan (see at least figures 12-18, paragraph 0033).

Gupta does not explicitly teach c. arranging the medical history information of the patient into structured medical history information; d. storing the structured medical history information in a database system.  Mahesh teaches c. arranging the medical history information of the patient into structured medical history information (see at least paragraph 0020, translating differently formatted patient medical data into a structured format); d. storing the structured medical history information in a database system (see at least paragraph 0020).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the structured medical data storage of Mahesh with the method of determining patient cancer treatment of Gupta with the motivation of efficiency of handling medical histories (Mahesh, paragraph 0003).

With regards to claim 2, Gupta teaches the method of claim 1, where the therapy identification is a therapy name (see at least figures 12-18, paragraph 0409, therapy or drug name).

With regards to claim 3, Gupta teaches the method of claim 1, where the therapy identification is a therapy class (see at least paragraph 0024, class of drugs).

With regards to claim 4, Gupta teaches the method of claim 1, where the therapy identification is a clinical trial (see at least paragraph 0033, clinical trials applicable to the patient sample).

With regards to claim 6, Gupta teaches the method of claim 3, where the therapy class is a chemotherapy (see at least paragraph 0333).

With regards to claim 9, Gupta teaches the method of claim 1, where the therapy identification is a course of therapy (see at least paragraph 0074, recommend drugs for cancer type of patient).

With regards to claim 10, Gupta teaches the method of claim 1, where the therapy efficacy is an indication of therapy resistance (see at least paragraph 0182, panel predicts resistance to targeted and chemotherapy drugs).

With regards to claim 11, Gupta teaches the method of claim 1, where the therapy efficacy is an indication of therapy response (see at least paragraph 0182, panel predicts response to targeted and chemotherapy drugs).

With regards to claim 12, Gupta teaches the method of claim 1, where the treatment plan is prepared at least in part using a therapy matching engine (see at least paragraph 0066, identifying drugs or therapies associated with patient specific genetic marker values).

With regards to claim 13, Gupta teaches the method of claim 1, where the treatment plan ranks therapies based on the one or more variant calls (see at least figures 12-18, drugs ranked by enhanced response, standard response, or poor response; at least paragraph 0011, patient variants are given marker values, patient marker values equivalence are compared to known marker values, equivalence determination is used to estimate patient response to variety of drugs (therapies)).

With regards to claim 14, Gupta teaches the method of claim 1, where the treatment plan ranks therapies based on the pathogenic interpretation corresponding to the one or more variant calls (see at least figures 12-18, drugs ranked by enhanced response, standard response, or poor response; at least paragraph 0011, patient variants are given marker values, patient marker values equivalence are compared to known marker values, equivalence determination is used to estimate patient response to variety of drugs (therapies); at least paragraph 0332, interpretation is determined based on variants).

With regards to claim 15, Gupta teaches the method of claim 1, where the treatment plan ranks therapy identification based on whether the patient’s cancer type matches a cancer type associated with an evidence level associated with the therapy identification (see at least figures 12-18, drugs ranked by enhanced response, standard response, or poor response; at least paragraph 0011, patient variants are given marker values, patient marker values equivalence are compared to known marker values, equivalence determination is used to estimate patient response to variety of drugs (therapies)).

With regards to claim 16, Gupta teaches the method of claim 1, where the treatment plan is prepared using a therapy matching engine (see at least paragraph 0066, identifying drugs or therapies associated with patient specific genetic marker values).

With regards to claim 17, Gupta teaches the method of claim 16, where the therapy matching engine automatically determines that the one or more variant calls are associated with an evidence level associated with the therapy identification (see at least figures 12-18, drugs ranked by enhanced response, standard response, or poor response; at least paragraph 0011, patient variants are given marker values, patient marker values equivalence are compared to known marker values, equivalence determination is used to estimate patient response to variety of drugs (therapies)).

With regards to claim 18, Gupta teaches the method of claim 1, where the report is prepared as a Portable Document Format document (see at least paragraph 0365).

With regards to claim 19, Gupta teaches the method of claim 1, further comprising displaying the report on a …device (see a least paragraph 0366).

Furthermore, Mahesh teaches …mobile (see at least paragraph 0036).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the mobile user device of Mahesh with the method of determining patient cancer treatment of Gupta with the motivation of efficiency of handling medical histories (Mahesh, paragraph 0003).

With regards to claim 20, Gupta teaches the method of claim 1, where the at least one specimen comprises a FFPE slide and a normal specimen (see at least paragraphs 0279, 0526).

With regards to claim 21, Gupta teaches the method of claim 1, where the at least one specimen comprises a normal sample and a tumor sample (see at least paragraph 0279), where the processing of the molecular information by the bioinformatics pipeline comprises subtracting variants detected in the normal sample from variants detected in the tumor sample (see at least paragraph 0574).

With regards to claim 22, Gupta teaches the method of claim 1, where the molecular information generated by next generation sequencing comprises ribonucleic acid sequences (see at least paragraph 0683).

With regards to claim 24, Gupta teaches the method of claim 1, further comprising determining whether the generated molecular information meets a quality threshold level of a number of read pairs of ribonucleic acid sequences (see at least paragraph 0231).

With regards to claim 25, Gupta teaches the method of claim 1, where the variant calls resulting from the processing of the molecular information by the bioinformatics pipeline comprise single nucleotide polymorphisms, indels, copy number variants, and gene rearrangements (see at least paragraph 0567).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, et al. (US 2019/0006048 A1) in view of Mahesh, et al. (US 2010/0076780 A1) in further view of Stacy, et al. (US 2011/0117545 A1)

With regards to claim 5, Gupta fails to teach method of claim 3, where the therapy class is a radiation therapy.  Stacy teaches the method of claim 3, where the therapy class is a radiation therapy (see at least paragraphs 0224-0225).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the radiation therapy of Stacy with the method of determining patient cancer treatment of Gupta with the motivation of identifying individuals who are at elevated risk for adverse reactions to radiotherapy (Stacy, paragraph 0225).
.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, et al. (US 2019/0006048 A1) in view of Mahesh, et al. (US 2010/0076780 A1) in further view of Landau, et al. (US 2021/0043275 A1).

With regards to claim 7, Gupta fails to teach the method of claim 3, where the therapy class is an immunotherapy.  Landau teaches the method of claim 3, where the therapy class is an immunotherapy (see at least paragraph 0026).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the therapy type of Landau with the method of determining patient cancer treatment of Gupta with the motivation of arming clinicians with better options for disease management and/or therapeutic intervention and also greatly improving outcome of disease (Landau, paragraph 0008).

With regards to claim 8, Gupta fails to teach the method of claim 3, where the therapy class is a PARP inhibitor.  Landau teaches the method of claim 3, where the therapy class is a PARP inhibitor (see at least paragraph 0026).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the therapy type of Landau with the method of determining patient cancer treatment of Gupta with the motivation of arming clinicians with better options for disease management and/or therapeutic intervention and also greatly improving outcome of disease (Landau, paragraph 0008).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, et al. (US 2019/0006048 A1) in view of Mahesh, et al. (US 2010/0076780 A1) in further view of Elenitoba-Johnson, et al. (US 2014/0364481 A1)

With regards to claim 23, Gupta fails to teach the method of claim 1, where the molecular information generated by next generation sequencing comprises ribonucleic acid sequences indicating fusion mRNAs.  Elenitoba-Johnson teaches the method of claim 1, where the molecular information generated by next generation sequencing comprises ribonucleic acid sequences indicating fusion mRNAs (see at least paragraphs 0063, 0080).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the fusion mRNA information of Elenitoba-Johnson with the method of determining patient cancer treatment of Gupta with the motivation of having profound implications for cancer diagnosis, drug discovery efforts, as well as patient treatment (Elenitoba-Johnson, paragraph 0005).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, et al. (US 2019/0006048 A1) in view of Mahesh, et al. (US 2010/0076780 A1) in further view of Gulati (US 2019/0108898 A1).

With regards to claim 26, Gupta fails to teach the method of claim 1, where the step of arranging the medical history information of the patient into structured medical history information comprises using an optical character recognition microservice to consume clinical records.  Gulati teaches the method of claim 1, where the step of arranging the medical history information of the patient into structured medical history information comprises using an optical character recognition microservice to consume clinical records (see at least paragraph 0012).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the patient record Optical Character Recognition system of Gulati with the method of determining patient cancer treatment of Gupta with the motivation of easily comparing data sets against known disease states and conditions (Gulati, paragraph 0012).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, et al. (US 2019/0006048 A1) in view of Mahesh, et al. (US 2010/0076780 A1) in further view of Kretzschmar, et al. (US 2021/0208131 A1).

With regards to claim 27, Gupta fails to teach the method of claim 1, further comprising preparing the treatment plan based on results of applying a cancer treatment to an organoid developed from a tumor specimen of the patient.  Kretzschmar teaches the method of claim 1, further comprising preparing the treatment plan based on results of applying a cancer treatment to an organoid developed from a tumor specimen of the patient (see at least paragraphs 0140-0143).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the organoid cancer drug testing system of Kretzschmar with the method of determining patient cancer treatment of Gupta with the motivation of  investigating an increased array of drugs with high-throughput capability (Kretzschmar, paragraph 0009).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, et al. (US 2019/0006048 A1) in view of Mahesh, et al. (US 2010/0076780 A1) in further view of Purdie, et al. (US 2018/0211725 A1).

With regards to claim 28, Gupta fails to teach the method of claim 1, further comprising preparing the treatment plan based on one or more features extracted from a radiology image associated with the patient.  Purdie teaches the method of claim 1, further comprising preparing the treatment plan based on one or more features extracted from a radiology image associated with the patient (see at least paragraph 0003).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the cancer patient radiological imaging treatment planning system of Purdie with the method of determining patient cancer treatment of Gupta with the motivation of  relating dose and spatial information specific to the patient (Purdie, paragraph 0003).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, et al. (US 2019/0006048 A1) in view of Mahesh, et al. (US 2010/0076780 A1) in further view of Madabhushi, et al. (US 2017/0193175 A1).

With regards to claim 29, Gupta fails to teach the method of claim 1, further comprising preparing the treatment plan based on one or more features extracted from a slide image associated with the patient.  Madabhushi teaches the method of claim 1, further comprising preparing the treatment plan based on one or more features extracted from a slide image associated with the patient (see at least abstract).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the cancer patient slide image treatment planning system of Madabhushi with the method of determining patient cancer treatment of Gupta with the motivation of effective therapies and procedures that result in better outcomes for patients (Madabhushi, paragraph 0004).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, et al. (US 2019/0006048 A1) in view of Mahesh, et al. (US 2010/0076780 A1) in further view of Taira (US 2003/0144886 A1).

With regards to claim 30, Gupta fails to teach the method of claim 1, further comprising: k. storing information from the treatment plan and the report in structured form in a searchable database comprising at least ten thousand records, each record comprising information stored in structured form from another treatment plan and another report associated with a patient with cancer; and l. providing an interface for a recipient of the report to query the searchable database.  Taira teaches the method of claim 1, further comprising: k. storing information from the treatment plan and the report in structured form in a searchable database comprising at least ten thousand records, each record comprising information stored in structured form from another treatment plan and another report associated with a patient with cancer (see at least paragraph 0011, treatment information in structured form; at least paragraph 0084, ten thousand records; at least paragraph 0005, cancer treatment information and other information reports); and l. providing an interface for a recipient of the report to query the searchable database (see at least paragraphs 0022, 0128).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the patient treatment plan query system of Taira with the method of determining patient cancer treatment of Gupta with the motivation of improving efficiency of medical treatment (Taira, paragraph 0015).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nizzari, et al. (US 2013/0268474 A1) which discloses the invention provides a system and method for describing polymorphisms or genetic variants based on information about mutations and relationships among them. The invention uses object-oriented concepts to describe variants as variant objects and relations among those variants as variant relation object, each object being an instance of an abstract class of genomic feature and able to contain any number of other objects. Information about genetic disorders is stored in association with the object that represents the pathogenic variant. Genetic test results are used to access corresponding objects to provide a report based on variants or polymorphisms in a patient's genetic material.

Sayitoğlu M. Clinical Interpretation of Genomic Variations. Genomik Varyasyonların Klinik Yorumlanması. Turk J Haematol. 2016;33(3):172-179. doi:10.4274/tjh.2016.0149  which discloses novel high-throughput sequencing technologies generate large-scale genomic data and are used extensively for disease mapping of monogenic and/or complex disorders, personalized treatment, and pharmacogenomics. Next-generation sequencing is rapidly becoming routine tool for diagnosis and molecular monitoring of patients to evaluate therapeutic efficiency. The next-generation sequencing platforms generate huge amounts of genetic variation data and it remains a challenge to interpret the variations that are identified. Such data interpretation needs close collaboration among bioinformaticians, clinicians, and geneticists. There are several problems that must be addressed, such as the generation of new algorithms for mapping and annotation, harmonization of the terminology, correct use of nomenclature, reference genomes for different populations, rare disease variant databases, and clinical reports.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JOSEPH D BURGESS/             Primary Examiner, Art Unit 3626